DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 5, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "160" and "160a" have both been used to designate the light guiding housing, and because reference characters "165" and "165a" have both been used to designate the optical element without any explanation as to the distinction between them.  
The drawings are objected to because the difference between 160 and 165 is unclear, the light guide housing 160, and the optical element 165, point to the same element in the drawing. It is unclear how the optical element 165 is positioned in the light guide housing 160. In fig. 6, 160 points to an internal region of hatched lines filling the entire light guide housing and then in fig. 7 165 points to the same internal extent described by the same hatched lines pattern. 
It appears that the light guiding housing and the optical element would both extend to the proximal end. The specification says there is an optical element 165, which is located in front of the light source 130, however, there is insufficient bounds or structure to make 165 distinct. Both labels point to the same uniform hatching, so they are still the same element. Additionally, 160a and 165a are unclear as a result of 160 and 165 not being distinct.  
The drawings are objected to because it is unclear how optical element 165a is part of 160a and neither 165a nor 160a show a convex lens, as required by Claim 5.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 172. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The elements 160a and 165a are used without any prior description and refer to the same elements as 160, the light guide housing, and 165, the optical element, respectively. There is no explanation as to what distinguishes them that necessitates the need for the further identifier. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oyama (US 2021/0127953).

Regarding Claim 1, Oyama teaches (fig. 22 and its corresponding description) an endoscope device, comprising: 
an insertion portion (12, 11) with a distal end (11) comprising a lens holder (30, 50a), a lens (32) disposed in the lens holder ( [0062]), an image sensor (31) corresponding to the lens ([0035]), a flexible circuit board (50) electrically connected to the image sensor (31) and a circuit board holder1 (46, 47 and 50e [0065][0068]) wherein circuit board holder (46 and 50e) and the lens holder (30, 50a) jointly clamp the flexible circuit board ([0090] press against the surface, without using an adhesive).
--
Regarding Claim 2, Oyama further teaches the endoscope device according to claim 1, further comprising: a handle part (3) connecting to the insertion portion (11/12 via 13, see fig. 1).
--
Regarding Claim 11, Oyama further teaches the endoscope device according to claim 1, wherein either of the circuit board holder or the lens holder comprises a fixing protruding part (61, 47), while the other comprises a fixing groove (fig. 22 space accommodating for 61), the fixing protruding part extends into the fixing groove (fig. 22 61 and the space accommodating for 61), and the fixing protruding part extends in a direction that is parallel to an extension direction of the insertion portion (fig. 22 [0090]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 2021/0127953) in view of Jensen (US 2020/0100662).
Oyama ([0002]) and Jensen ([0002]) are  analogous to the claimed invention because they are in the same field of endoscope devices.
Regarding Claim 3, Oyama teaches the endoscope device according to claim 1, and further teaches wherein the distal end further comprises a light source (36, 35) electrically connected to the flexible circuit board ([0061] [0065]). 
Oyama does not teach the light source leaning against the lens holder. However, Jensen teaches  an endoscope with the light source leaning against the lens holder ([0039] light source abuts the cameras exterior housing). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oyama to incorporate the teachings of Jensen and have the light source lean against the lens holder. The advantage of doing so is that the light emitting surface can emit light along an optical axis substantially parallel to the proximal-distal axis as it may otherwise be difficult to ensure this due to the elasticity of the printed circuit board onto which the light sources is mounted ([0040]).
--
Regarding Claim 4, the combination of Oyama and Jensen teaches the endoscope device according to claim 3, and Oyama further teaches wherein the distal end further comprises a light guiding housing (15, 61), the light guiding housing comprises an optical element (15), and the optical element is positioned in front of the light source (fig. 22).
--
Regarding Claim 5, the combination of Oyama and Jensen teaches the endoscope device according to Claim 4, but does not specifically teach the optical element comprising a convex lens. However, Oyama in the embodiment of fig. 11 does teach the optical element comprising a convex lens (56).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to try and provide the combined device of Oyama and Jensen with a convex lens, as taught by Oyama (fig 11) with a reasonable expectation of success because they are choosing from a finite number of identified, predictable solutions (i.e. flat, convex, concave) in the art. 
--
Regarding Claim 6, the combination of Oyama and Jensen teaches the endoscope device according to Claim 4, and Oyama further teaches wherein the light guiding housing has a polygonal hole (figs. 21, 22 lightguide housing 15, 61 around the polygonal lens holder 30), and the lens holder (30, 50a) is sleeved in the polygonal hole of the light guiding housing ([0090]).
--
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 2021/0127953) in view of Jensen (US 2020/0100662) further in view of Morishima (US 2020/0100655).
Oyama ([0002]), Jensen ([0002]), and Morishima ([0002]) are all considered to be analogous to the claimed invention because they are in the same field of endoscope devices.

Regarding Claim 7, Oyama teaches the endoscope device according to claim 1, wherein the distal end further comprises an optical lens (15), the optical lens is located in front of the lens (fig. 22).
Oyama does not teach a waterproof adhesive layer, and the waterproof light-shielding adhesive layer being provided next to a periphery of the optical lens to fix the optical lens to the lens holder.
However, Jensen does teach a waterproof adhesive layer ([0026] [0032] adhesive, liquid tightness), and the waterproof adhesive layer (14) being provided next to a periphery of the optical lens to fix the optical lens to the lens holder (figs. 5b and 6).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oyama to incorporate the teachings of Jensen and provide a waterproof adhesive layer, and the waterproof light-shielding adhesive layer being provided next to a periphery of the optical lens to fix the optical lens to the lens holder. Doing so attaches the segments together ([0026]), is low cost for a wide array of geometries ([0015]), and seals the electronic components away from liquids ([0032]).
The combination of Oyama and Jensen do not explicitly disclose the waterproof adhesive layer as light-shielding. However, Morishima does teach a light-shielding waterproof adhesive ([0092] black resin, light shielding coating). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Oyama and Jensen to incorporate the teachings of Morishima and provide light-shielding. Doing so would prevent light from the illumination system leaking to the observation system ([0092]).
--
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 2021/0127953) in view of Lin (US 2014/0210976), in view of Kirma (2013/0271588).
Oyama ([0002]), Lin ([0003]), and Kirma ([0002]) are analogous to the claimed invention because they are in the same field of endoscope devices.
Regarding Claim 8, Oyama teaches the endoscope device according to claim 1, and further teaches wherein the flexible circuit board (fig 5 or 22, see annotated fig 5 below) 25comprises a first segment (50e), a second segment (50a) bent to be connected ([0004] FCB bent) to the first segment (50e [0004] [0067]), a third segment (50b) and a fourth segment (50b) bent to be connected to two sides of the second segment (50a), a fifth9File: 098880usf segment (50c) bent to be connected to the fourth segment (50b) and a sixth segment (50c) bent to be connected to the third segment (Figs 5 and 22 50e)2.

    PNG
    media_image1.png
    757
    659
    media_image1.png
    Greyscale


Oyama does not teach wherein the first segment extends away from the distal end. However, Lin teaches a first segment extending away from the distal end (fig. 4, 32 [0032]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oyama to incorporate the teachings of Lin and provide the first segment extending away from the distal end. Doing so would permit the electric connecting portion (32) to bridge over the connecting portion and extend out of the base mounting frame to electrically connect a power supply or an imaging device ([0032]).
The combination of Oyama and Lin fails to teach the second segment, the third segment and the sixth segment surrounding a part of the lens holder. However, Kirma teaches  a second segment, a third segment and a sixth segment surrounding a part of a lens holder (Figs 2, 3, 4; 414 is part 2, 418 is part 3, 402 as part 6, they surround 116, 236 the forwards looking camera, and optical assembly).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Oyama and Lin to incorporate the teachings of Kirma and have the second segment, the third segment and the sixth segment surrounding a part of the lens holder. Doing so would allow the forward-looking camera, a form of lens holder, and LEDs, lights, to face the same direction ([Kirma 0061]).
--
Regarding Claim 9, the combination of Oyama, Lin, and Kirma teaches the endoscope device according to claim 8, wherein the circuit board holder and the lens holder jointly clamp (Oyama [0090] presses against the surface without using an adhesive). The combination does not specifically teach the fifth segment with the image sensor disposed at it.  However, Kirma further teaches a fifth segment (422 is the 5th segment), and the image sensor is disposed at the fifth segment (fig. 2). Doing so would have been obvious for enabling a forward-looking camera and LEDs to face the same direction ([0062]).
--
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 2021/0127953) in view of Lin (US 2014/0210976), in view of Kirma (2013/0271588), and further in view of Jensen (US 2020/0100662).
Oyama ([0002]), Lin ([0003]), Kirma ([0002]), and Jensen ([0002]) are analogous to the claimed invention because they are in the same field of endoscope devices.
Regarding Claim 10, the combination of Oyama, Lin, and Kirma teaches the endoscope device according to claim 8, wherein the distal end further comprises a light source (Oyama 36) disposed at the sixth segment (Kirma fig. 2 408 410 240a 240b [0060]).
 The combination of Oyama, Lin, and Kirma does not teach the sixth segment adhered to the lens holder. However, Jensen teaches the sixth segment adhered to the lens holder ([0024] describes injecting an adhesive into the spacing of the distal end segment so that at least parts of the circuit board are embedded in the adhesive. The circuit board segment, with the furthest extent within the distal end, holds the light source leaning on the lens holder. That segment would be one of the first parts imbedded in the adhesive and in result adhered to the lens holder).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Oyama, Lin, and Kirma to incorporate the teachings of Jensen and adhere the sixth segment to the lens holder. Doing so would be low cost and improve the liquid tightness ([0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN ALEXANDER MCDOWELL whose telephone number is (571)272-8309. The examiner can normally be reached M-Thursday 8:30- 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN MCDOWELL/Examiner, Art Unit 2872        

/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/25/22                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim one is being interpreted as having a flexible circuit board electronically connected to a circuit board holder.
        2 Interpreted as the 5th connecting to the 4th and separately the 6th is connected to the 3rd.